DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 10-19, and the species listed below in the reply filed on 4/8/2021 is acknowledged.  The traversal is on the ground(s) that the ISA did not reject the instant claims for lack of unity of invention, furthermore a search for all groups would overlap.  This is not found persuasive because the groups do not form a general inventive concept as their special technical feature does not make a contribution over the prior art. Applicant remarks regarding search are not persuasive as search burden is not taken into account when restricting a 371 application. 
The following species were elected:
Compound of formula (I) – Compound of formula 5A:

    PNG
    media_image1.png
    259
    274
    media_image1.png
    Greyscale

Single oxidation base or a disclosed combination of oxidation bases – para-phenylenediamine;
Single coupling agent or a disclosed combination of coupling agents – 2-methylresorcinol.
Claims 8-9, 13-18, 20-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/2021.
The requirement is still deemed proper and is therefore made FINAL.


Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlgren (WO 2009/140451).
Dahlgren discloses compositions for oxidative dyeing of keratin fibers comprising a medium suitable for dyeing and at least one 3-substituted pyrazole keratin dyeing compound (Abs).  
Dalhgren teaches compounds of formula I and teaches a suitable compound to be 5-ethynyl-2-hexyl-2H-pyrazole-3,4-diamine (Dahlgren – claim 4).
This compound has the structure 
    PNG
    media_image2.png
    110
    316
    media_image2.png
    Greyscale
, which anticipates the claimed compound wherein ALK = alkyl having 1C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0210522), cited on the 10/31/2020 IDS.
Lim discloses an oxidative dyeing composition comprising a combination of a 1-hexyl/heptyl-4,5-diaminopyrazole compound of formula (I) in combination with a naohthalene-1-ol compound of formula (II). 

    PNG
    media_image3.png
    390
    213
    media_image3.png
    Greyscale
Formula (I), wherein a=1 or 2 (Abs).

Lim also teaches that suitable salt forms of formula (I) are of interest, in particular the hemisulfate salt (i.e. .5 H2SO4) which can provide a better stability during storage than other salts [0032].
Regarding claims 11-12: Lim teaches the composition to further comprise a primary intermediate.  Of particular interest is p-phenylenediamine (i.e. para-phenylenediamine) [0062-0063].
Regarding claim 19: The composition can also comprise couplers to obtain various shades, a suitable coupler for use include 2-methylresorcinol [0065].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of para-phenylenediamine, 2-methylresorcinol and a hemisulfate salt of the compound of formula (I) wherein R1=methyl, R2 and R3 = H and a=1 (reading on instant claims 1-7 and 10) to formulate the hair dyeing composition, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including para-phenylenediamine, 2-methylresorcinol and compound of formula (I) wherein R1=methyl, R2 and R3 = H and a=1 from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613